Order entered February 20, 2019




                                            In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                     No. 05-18-01090-CV

              TRENT TRUBENBACH AND DONNA BURTON, Appellants

                                              V.

                       ENERGY EXPLORATION I, L.L.C. AND
                     ENERGY EXPLORATION II, L.L.C., Appellees

                     On Appeal from the 416th Judicial District Court
                                  Collin County, Texas
                         Trial Court Cause No. 416-00031-2015

                                          ORDER
       Before the Court is appellants’ February 19, 2019 motion for an extension of time to file

a reply brief. We GRANT the motion and extend the time to April 3, 2019.


                                                     /s/   KEN MOLBERG
                                                           JUSTICE